Exhibit 10.2

AGREEMENT OF PURCHASE AND SALE

THIS AGREEMENT OF PURCHASE AND SALE (“Agreement”) is made and entered into this
22nd day of August 2006 (the “Contract Date”), by and between CYBEX
INTERNATIONAL, INC., a New York corporation (“Purchaser”), and FIRST INDUSTRIAL
DEVELOPMENT SERVICES, INC., a Maryland corporation (“Seller”). This Agreement is
entered into pursuant to that certain Industrial Building Lease, dated as of
August 22, 2006, by and between Seller, as landlord, and Purchaser as tenant
(the “Lease”). All capitalized terms used, but not otherwise defined in this
Agreement, have the meanings given to them in the Lease. Purchaser has executed
and delivered four (4) original counterparts of this Agreement, in conjunction
with timely executing and delivering to Seller an Exercise Notice pursuant to
the Lease.

1. Sale. Seller agrees to sell and convey to Purchaser, and Purchaser agrees to
purchase from Seller, for the purchase price and on the terms and conditions
herein set forth, (a) all of that certain “Premises”, situated in the City of
Owatonna, Minnesota, consisting of the land legally described on Exhibit A
attached hereto (the “Land”), and any and all rights, easements and interests
appurtenant thereto including, but not limited to, any streets or other public
ways adjacent to said Land; (b) the Improvements located on the Land, and
(c) the personal property, contract rights, warranties, guarantees and other
items included within Exhibit B to the Lease relative to the construction of the
Improvements (collectively, the “Property”).

2. Purchase Price. The purchase price to be paid to Seller by Purchaser for the
Property shall be Fourteen Million Two Hundred Fifty Thousand and No/100 Dollars
($14,250,000) (the “Purchase Price”), which Purchase Price shall be increased
for any “Additional Project Costs” pursuant to and in the amount set forth in
Section 1.7 of Exhibit B to the Lease and, if known at the time of Closing,
decreased by any savings relating to Allowances pursuant to and as described in
Section 2.4 of the Lease. The entire Purchase Price shall be paid in cash at
Closing (defined below), plus or minus prorations, by federal wire transfer;
provided however, that all of the Earnest Money (defined below), together with
all interest earned thereon, shall also be applied to the Purchase Price at
Closing.

3. Closing. The purchase and sale contemplated herein shall be consummated at a
closing (“Closing”) to take place at the offices of the Title Company (defined
below), on the date that is thirty (30) days following the Commencement Date or
on such date as is otherwise mutually agreed between the parties in writing
(“Closing Date”). If Tenant has not been delivered possession of the Property
pursuant to the Lease, then Seller shall deliver possession of the Property to
Purchaser at Closing.

4. Earnest Money. Not later than 5:00 pm. Central Time on the day that is four
(4) business days after the Contract Date, Purchaser shall deposit, as its
earnest money deposit, with the Title Company (the “Earnest Money Escrowee”) a
cash earnest money deposit in the amount of Five Hundred Thousand No/100 Dollars
($500,000.00) (such deposit together with any interest thereon, the “Earnest
Money”), and except as expressly provided herein, the Earnest Money shall be
non-refundable to Purchaser. If Purchaser fails to timely deposit the Earnest
Money, Seller, at its option, may terminate this Agreement, upon written notice
to



--------------------------------------------------------------------------------

Purchaser and Earnest Money Escrowee, in which event, neither party shall have
any further liability under this Agreement, except as otherwise expressly
provided herein, and Purchaser shall have no right to exercise the Purchase
Option, notwithstanding any provision in the Lease and the Lease shall continue
in accordance with its terms. The Earnest Money shall be held by the Earnest
Money Escrowee pursuant to the terms of this Agreement or, if required by the
Earnest Money Escrowee, pursuant to earnest money escrow instructions mutually
agreed to by Seller and Purchaser in accordance with the provisions of this
Agreement. In the event of any conflict between this Agreement and any such
earnest money escrow instructions, the provisions of this Agreement shall in all
instances prevail and control.

5. Confidentiality. Purchaser agrees to maintain in confidence the information
contained in this Agreement or the sale contemplated hereby and the information
and data furnished or made available by Seller to Purchaser, its agents and
representatives in connection with Purchaser’s investigation of the Property and
the transactions contemplated by the Agreement; provided, however, Purchaser,
its agents and representatives may disclose such information and data (a) to
Purchaser’s accountants, attorneys, prospective lenders, investment bankers,
underwriters, ratings agencies, partners, consultants and other advisors in
connection with the transactions contemplated by this Agreement (collectively
“Representatives”) to the extent that such Representatives reasonably need to
know such information and data in order to assist, and perform services on
behalf of Purchaser; (b) to the extent required by any applicable statute, law,
regulation or governmental authority, including the SEC; and (c) in connection
with any litigation that may arise between the parties in connection with the
transactions contemplated by this Agreement.

6. Title and Survey Matters.

6.1. Conveyance of Title. At Closing, Seller shall convey fee simple title to
the Property to Purchaser pursuant to a special warranty deed, (the “Deed”),
subject to the following items (the “Permitted Exceptions”): (a) Taxes;
(b) those matters and exceptions set forth on Exhibit B attached hereto;
(c) those matters that may be specifically approved, in writing, by Purchaser
(in its reasonable and good faith determination); (d) matters arising out of any
act of Purchaser or any or all of its affiliates, representatives, lenders,
agents, contractors, employees or invitees; (e) any lien, claim or encumbrance
or other matter first arising from and after the Commencement Date, except those
liens, claims, and encumbrances directly caused by any willful, intentional or
negligent act or omission of any or all of Seller or its affiliates,
representatives, lenders, agents, contractors, or employees; (f) local, state
and federal laws, ordinances, rules and regulations, including, but not limited
to, zoning ordinances; and (g) matters that arise pursuant to development of the
Improvements pursuant to and in compliance with the Lease (excluding any
mechanics’ liens) (collectively, the “Permitted Exceptions”).

6.2. Title Commitment. Purchaser acknowledges that Purchaser has received a
commitment (“Title Commitment”) issued by Chicago Title Insurance Company (the
“Title Company”), with an effective date of June 29, 2006 for a leasehold and
Owner’s title insurance policy in the full amount of the Purchase Price, showing
fee simple title to the Land in Purchaser, together with copies of all
underlying title exceptions referred to therein.

 

2



--------------------------------------------------------------------------------

7. Seller’s Representations and Warranties. Seller hereby represents to
Purchaser that the following matters are true as of the Contract Date in all
material respects:

7.1. Due Authorization. Seller is a corporation duly formed, validly existing
and in good standing under the laws of the State of Maryland. Seller has full
power to execute, deliver and carry out the terms and provisions of this
Agreement and each of the other agreements, instruments and documents herein
required to be made or delivered by Seller pursuant hereto, and has taken, or
will take prior to Closing, all necessary action to authorize the execution,
delivery and performance of this Agreement and such other agreements,
instruments and documents. The individuals executing this Agreement and all
other agreements, instruments and documents herein required to be made or
delivered by Seller pursuant hereto on behalf of Seller are and shall be duly
authorized to sign the same on Seller’s behalf and to bind Seller thereto.

7.2. Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made by Seller
pursuant hereto have been, or on the Closing Date will have been, executed by or
on behalf of Seller, and when so executed, are and shall be legal, valid and
binding obligations of Seller enforceable against Seller in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

7.3. Violations. To Seller’s actual knowledge, Seller has received no written
notice from any governmental agency alleging, any violation of any law, statute,
ordinance or regulation relating to the Property.

7.4. Condemnation. To Seller’s actual knowledge, Seller has received no written
notice of any pending condemnation or eminent domain proceedings relating to the
Property.

7.5. Existing Contracts. Seller is not a party to any existing agreement,
contract or commitment to sell, lease, provide rights of first refusal or other
similar rights of purchase or occupancy with respect to the Property other than
this Agreement the documents, listed in the Title Commitment, the Lease, and the
purchase agreement with the City of Owatonna pursuant to which the Property is
being sold to Seller, which contains a right for the City of Owatonna to
repurchase the Property from Seller. Seller hereby notifies Purchaser that the
Property, as of the date hereof, is subject to that certain Farm Lease by and
between the City of Owatonna and Dale Hartle, dated as of June 15, 2005, and
that certain sublease pursuant to a letter agreement dated March 31, 2006 by and
between Dale Hartle and Monsanto Company, which Seller shall terminate or cause
to be terminated prior to the Closing.

7.6. Litigation. To Seller’s actual knowledge, Seller has not received written
notice of any actions, suits, arbitrations or other proceedings materially
adversely affecting the Property or the Seller as relates to the Property.

 

3



--------------------------------------------------------------------------------

7.7. Recapture Agreements. As of the date of this Agreement, except for the
Development Agreement by and between the Seller and the City of Owatonna (the
“City”), Minnesota (as amended, modified, or supplemented, the “Development
Agreement”) and the Tri-Party Agreement (the “Tri-Party Agreement”) by and
between the Seller, the City and the Purchaser, in relation to the Property, the
Seller has not entered into any recapture agreement or other agreement providing
for the payment to any governmental authority or to the owner or developer of
another parcel of property any sum of money as compensation for the development
of the Property or infrastructure improvements to be made either on or off of
the Property (collectively, “Recapture Agreements”).

7.8. Off-site Items. Seller has no actual knowledge of the necessity for
Off-Site Items required for the Project other than the possibility of a turn
lane in the streets near the Project.

7.9. Bankruptcy. Seller has not made a general assignment for the benefit of
creditors, filed any voluntary petition in bankruptcy or, to its actual
knowledge, suffered the filing of an involuntary petition by its creditors.

7.10. Section 1445. Seller is not a “foreign person” as such term is defined
under Section 1445 of the Internal Revenue Code.

7.11. Contracts. As of the Closing, the Property will not be bound by any
agreement for the provision of goods or services from and after the Closing that
have been entered into by Seller.

7.1. Wells. Seller does not have knowledge of any “wells” on the Property,
within the meaning of Minn. Stat. §103I.005.

7.2. Sewers. For purposes of satisfying the requirements of Minn. Stat. §115.55,
Seller represents that there is no “individual sewer treatment system” (within
the meaning of that statute) on or serving the Property.

7.3. Use of Property. To Seller’s knowledge, methamphetamine production has not
occurred on the Property.

All references in this Agreement to “Seller’s knowledge,” “Seller’s actual
knowledge” or words of similar import shall refer only to the actual (as opposed
to deemed, imputed or constructive) knowledge of Chris Willson, without inquiry
and, notwithstanding any fact or circumstance to the contrary, shall not be
construed to refer to the knowledge of any other person or entity.
Notwithstanding anything else herein to the contrary, Mr. Willson shall have no
personal liability for any of the foregoing representations and warranties.
Seller’s representations and warranties set forth herein shall survive the
Closing for a period of twelve (12) months. It shall be a condition precedent to
Purchaser’s obligation to proceed to Closing that all of the Seller’s
representations and warranties in Section 7 are true and correct in all material
respects as of the Closing Date (the “Representation Condition”).
Notwithstanding anything contained herein to the contrary, if any Seller
representation or warranty is untrue or inaccurate in any material respect and
Purchaser becomes aware of such untruth or inaccuracy prior to Closing,
Purchaser may elect, in its sole discretion and as its sole remedy hereunder, at

 

4



--------------------------------------------------------------------------------

law or in equity, either to (i) terminate this Agreement by delivery of written
notice to Seller on or prior to Closing, whereupon the Earnest Money shall be
promptly returned to Purchaser and neither party shall have any further
liability hereunder, except for those liabilities that expressly survive a
termination of this Agreement; or (ii) proceed to Closing and accept the untruth
or inaccuracy of such Seller representation or warranty with no further right to
terminate the Agreement (or pursue any other right or remedy) on the basis of
the untruth or inaccuracy thereof.

8. Purchaser’s Covenants and Representations.

Purchaser hereby represents, warrants and covenants with Seller as follows:

8.1. Due Authorization. Purchaser is a corporation duly authorized, validly
existing and in good standing under the laws of the State of New York. Purchaser
has full power to execute, deliver and carry out the terms and provisions of
this Agreement and each of the other agreements, instruments and documents
herein required to be made or delivered by Purchaser pursuant hereto, and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement and such other agreements, instruments and documents. The
individuals executing this Agreement and all other agreements, instruments and
documents herein required to be made or delivered by Purchaser pursuant hereto
on behalf of Purchaser are and shall be duly authorized to sign the same on
Purchaser’s behalf and to bind Purchaser thereto.

8.2. Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made by Purchaser
pursuant hereto have been, or on the Closing Date will have been, executed by
Purchaser or on behalf of Purchaser, and when so executed, are and shall be
legal, valid, and binding obligations of Purchaser enforceable against Purchaser
in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, and other similar laws affecting the
rights of creditors generally and, as to enforceability, the general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law).

9. Purchaser’s Conditions Precedent. The following shall be conditions precedent
to Purchaser’s obligation to close hereunder (“Purchaser’s Conditions
Precedent”):

9.1. Seller’s Compliance. Seller shall have complied in all material respects
with the terms and conditions set forth in this Agreement to be performed by
Seller.

9.2. Lease Commencement. The Commencement Date of the Lease shall have occurred.

9.3. Title Policy. At Closing, the Title Company shall have issued an ALTA
owner’s title policy (or a “marked-up” Title Commitment) (the “Title Policy”),
dated as of the Closing Date, insuring Purchaser’s interest as the fee owner of
the Land and in the amount of the Purchase Price, with all exceptions other than
Permitted Exceptions deleted.

9.4. Phase I. Purchaser acknowledges that it has reviewed and approved a copy of
the Phase I environmental site assessment dated as of August 10, 2006 by Braun
Intertec

 

5



--------------------------------------------------------------------------------

Corporation (the “Environmental Consultant”). Prior to the Closing, Purchaser
shall have the opportunity to obtain a follow-up Phase I environmental site
assessment from the Environmental Consultant and if recommended by the
Environmental Consultant in the follow-up Phase I, subject to the provisions
hereof, a Phase II environmental site assessment (the “Follow-up Assessments”).
At Purchaser’s election by written notice to Seller within twenty-five (25) days
of the Commencement Date, Purchaser can delay the Closing for the amount of days
recommended by the Environmental Consultant, in its reasonable estimation, in
order to obtain the aforementioned Phase II and to have up to two (2) business
days for Purchaser to review such Phase II. It shall be a Purchaser Condition
Precedent that any Follow-up Assessments obtained do not disclose any materially
adverse condition that Seller is unwilling, in its sole discretion, to remediate
promptly (before or after Closing), at Seller’s expense.

9.5. Recapture Agreements. To the extent that Purchaser would be required to
bear any expense (other than de minimus expenses) in conjunction with any
Recapture Agreement that may be entered into by Seller, Seller hereby covenants
that it shall not enter into any such agreement except as may be reasonably
necessary in conjunction with the obligations of the Seller pursuant to the
Lease, and as may be approved in advance by Purchaser, such approval not to be
unreasonably withheld or delayed.

9.6. Zoning Endorsement. Purchaser shall have obtained, at Purchaser’s expense,
an ALTA Zoning 3.1 endorsement in form and substance reasonably acceptable to
Purchaser.

In the event that any of the Purchaser’s Conditions Precedent are not satisfied
prior to the Closing, Purchaser, in its sole discretion, may terminate this
Agreement by written notice to Seller prior to the Closing Date, in which event,
except as set forth below, the Earnest Money shall be promptly returned to
Purchaser and neither party shall have any further liability to the other except
as specifically set forth in this Agreement.

10. Seller’s Conditions Precedent. The following shall be conditions precedent
(“Seller’s Conditions Precedent”) to Seller’s obligation to close hereunder:

10.1. Purchaser’s Compliance. Purchaser shall have complied with all of the
terms and conditions set forth in this Agreement to be performed by Purchaser.

10.2. Conditions Precedent under the Lease. All conditions precedent to Seller’s
obligations pursuant to the Lease shall have been satisfied, and Purchaser shall
not be in default pursuant to the Lease.

In the event that any of the Seller’s Conditions Precedent or other conditions
precedent to Seller’s obligation to close hereunder set forth herein are not
satisfied prior to the Closing, Seller, in its sole discretion, may terminate
this Agreement by written notice to Purchaser, and Seller shall have the right
to exercise any or all of its remedies pursuant to Section 15.2 below, if
applicable.

 

6



--------------------------------------------------------------------------------

11. Closing Documents and Related Matters.

11.1. Seller’s Closing Documents. At Closing, Seller shall deliver, or cause to
be delivered, to Purchaser, the following documents, in form and substance
reasonably acceptable to Purchaser:

11.1.1. The Deed, in recordable form, conveying the Property to Purchaser
subject to the Permitted Exceptions.

11.1.2. An Owner’s Affidavit, in form and substance reasonably acceptable to the
Title Company, executed by Seller, which Owner’s Affidavit shall not impose
additional liability or obligations on Seller not specifically provided for in
this Agreement.

11.1.3. A joint closing statement (“Closing Statement”) between Seller and
Purchaser, conforming to the proration and other relevant provisions of this
Agreement.

11.1.4. An “Entity Transferor” certification (as required under Section 1445 of
the Internal Revenue Code), confirming Seller’s representation that it is a
“United States Person.”

11.1.5. A Certificate of Real Estate Value (PE-20).

11.1.6. A Bill of Sale and General Assignment transferring Seller’s rights in
and to all warranties and guarantees relating to the construction of the
Improvements, (i) solely as to any rights under such warranties and guaranties
that exist in relation to claims made beyond the Warranty Period (Seller hereby
expressly reserving for itself all rights under such warranties and guaranties
as to claims relating to the Warranty Period), and (ii) solely to the extent
they are transferable.

11.1.7. An assignment and assumption pursuant to the form attached as Exhibit C
hereto (the “TIF Obligations Assumption”) of the obligations and/or the rights
of the Seller under (i) the Development Agreement, (ii) the TIF Note (as defined
in the Development Agreement), and (iii) the Promissory Note (the “Purchase
Price Note”) in the amount of $769,527 that the Seller delivered to the City
when purchasing the Property from the City, and all obligations thereunder.

11.1.8. The temporary or final certificate of occupancy or legal equivalent
thereof, or form of letter from a governmental authority, as may be required to
be delivered pursuant to the Lease in order for Substantial Completion to be
deemed to occur, provided, however, that this Section 11.1.8 shall be deemed to
have been satisfied to occur on the date on which such certificate of occupancy
would otherwise have been issued but for any Tenant Delays or Tenant
Improvements.

11.1.9. An affidavit to Purchaser stating that amounts due and owing to parties
having performed work or services for the Improvements pursuant to agreements
with Seller or the General Contractor (other than for work or services for which
a party may have or assert a lien claim against the Property, which shall not be
part of such affidavit) have been paid in full. Such affidavit shall be in
addition to the Owner’s Affidavit provided for in Section 11.1.2 above.

 

7



--------------------------------------------------------------------------------

11.1.10. A Minnesota Department of Health Well Disclosure Certification on the
Deed that “Seller certifies that Seller does not know of any wells on the
described Property.”

11.1.11. The affidavit described in Minnesota Statutes, Section 115B.16,
Subdivision 2, if required.

11.2. Purchaser’s Closing Deliveries. At Closing (or at such other times as may
be specified below), Purchaser shall deliver or cause to be delivered to Seller
the following, in form and substance reasonably acceptable to Seller:

11.2.1. The Purchase Price, as required by Section 2 hereof.

11.2.2. The Closing Statement, executed in counterpart by Purchaser.

11.2.3. A Certificate of Real Estate Value (PE-20).

11.2.4. A TIF Obligation Assumption.

11.3. Mutual Closing Documents. Each party shall deliver such other documents
and instruments as may reasonably be required by the other party and/or its
counsel or the Title Company, and that may be necessary to consummate this
transaction and to otherwise effectuate the agreements of the parties hereunder,
provided such documents and instruments shall not impose additional liability or
obligations on Seller not specifically provided for in this Agreement.

12. Prorations and Adjustments. Prorations shall be made as of the Closing Date
as if Purchaser were in title for the entire Closing Date. The following shall
be prorated and adjusted between Seller and Purchaser, provided, however, that
if any of the following are explicitly the obligation of Purchaser pursuant to
the Lease, then the prorations hereunder shall be adjusted as may be required to
conform with the provisions of the Lease:

12.1. Assessments. All assessments, general or special, shall be prorated as of
the Closing Date, with Seller being responsible for any installments of
assessments that are due and payable prior to the Closing Date and Purchaser
being responsible for any installments of assessments that are due and payable
on or after the Closing Date.

12.2. Taxes. All ad valorem real estate and personal property taxes with respect
to the Land and the Improvements shall be prorated as of the Closing Date, based
on the most currently available final tax information on an accrual basis for
the calendar year in which the Closing occurs, such that Seller shall pay all
such taxes attributable to the period prior to the Closing Date regardless of
when due and payable and Purchaser shall be responsible for all such taxes
attributable to the period from and after the Closing Date.

 

8



--------------------------------------------------------------------------------

12.3. Other. Such other items as are customarily prorated in transactions of
this nature shall be ratably prorated.

12.4. Adjustments. All prorations at closing shall be final, and shall not be
subject to reproration.

13. Closing Expenses. Purchaser will pay for one-half of the cost of the Title
Commitment, one-half of the cost of the Title Policy and the entire cost of any
endorsements that Purchaser has requested from the Title Company (obtaining any
endorsements shall not be a condition precedent to Purchaser’s obligations
hereunder), one-half of all escrow fees hereunder, the cost of recording the
Deed or other documents at the Closing, the cost of any survey obtained by
Purchaser, and the cost of any and all transfer and/or documentary stamp taxes.
Seller will pay for one-half of the cost of the Title Commitment, one-half of
the cost of the Title Policy and one-half of all escrow fees hereunder. Except
as provided in Section 18 below, each of Seller and Purchaser shall be
responsible for their respective attorneys’ fees.

14. Diminution of Property. If, prior to Closing, all or any portion of the
Property is taken or made subject to condemnation, eminent domain or other
governmental acquisition proceedings (collectively “Eminent Domain Portion”),
then:

14.1. If value of the Eminent Domain Portion is not substantial (in the
reasonable determination of Seller and Purchaser), Purchaser shall close and
take the Property as diminished by such events with an assignment by Seller of
any condemnation proceeds less any amounts incurred by Seller to collect the
condemnation proceeds.

14.2. If the value of the Eminent Domain is substantial (in the reasonable
determination of Seller and Purchaser), then Purchaser, may elect either to
(i) terminate this Agreement by written notice to Seller delivered within ten
(10) days after Purchaser is notified of such Eminent Domain, in which event the
Earnest Money shall be returned to Purchaser, and neither party shall have any
further liability to the other hereunder, except for those liabilities that
expressly survive a termination of this Agreement; or (ii) proceed to close and
take the Property as diminished by such events, together with an assignment of
the condemnation proceeds less any amount incurred by Seller to collect the
condemnation proceeds.

15. Default.

15.1. Seller Default. If Seller is in material default of any of the covenants
and agreements contained herein to be performed by Seller within the time for
performance as specified herein (including Seller’s obligation to close),
Purchaser may elect, as Purchaser’s sole and exclusive remedy, either to
(i) terminate this Agreement by written notice to Seller with a copy to the
Earnest Money Escrowee, in which event the Earnest Money, together with all
interest thereon, shall be returned to Purchaser, and neither party shall have
any further rights or obligations hereunder except as otherwise expressly
provided below or elsewhere in this Agreement; or (ii) Purchaser may file an
action for specific performance of this Agreement. Purchaser shall have no other
remedy for any default by Seller. In the event of the failure of any Condition
Precedent to Purchaser’s obligation to close, Purchaser’s sole remedy hereunder,
at law or in equity, shall be to terminate this Agreement, in which event the
Earnest Money shall be returned to Purchaser, whereupon neither party shall have
any further liability hereunder except for those liabilities that expressly
survive a termination of this Agreement.

 

9



--------------------------------------------------------------------------------

15.2. Purchaser Default. In the event Purchaser fails to close or defaults under
or breaches any other obligations imposed on Purchaser under this Agreement or
under the Lease, then Seller shall be entitled to (and shall) receive the
Earnest Money as fixed and liquidated damages, and Purchaser and Seller shall
cause the Title Company to immediately deliver the Earnest Money to Seller, and
thereafter, this Agreement shall terminate and neither party shall have any
further liability hereunder, except for those liabilities which expressly
survive the termination of this Agreement. Seller shall have no other remedy for
any default by Purchaser, including any right to damages. PURCHASER AND SELLER
ACKNOWLEDGE AND AGREE THAT: (1) THE AMOUNT OF THE EARNEST MONEY IS A REASONABLE
ESTIMATE OF AND BEARS A REASONABLE RELATIONSHIP TO THE DAMAGES THAT WOULD BE
SUFFERED AND COSTS INCURRED BY SELLER AS A RESULT OF HAVING WITHDRAWN THE
PROPERTY FROM SALE AND THE FAILURE OF CLOSING TO HAVE OCCURRED DUE TO A DEFAULT
OF PURCHASER UNDER THIS AGREEMENT; (2) THE ACTUAL DAMAGES SUFFERED AND COSTS
INCURRED BY SELLER AS A RESULT OF SUCH WITHDRAWAL AND FAILURE TO CLOSE DUE TO A
DEFAULT OF PURCHASER UNDER THIS AGREEMENT WOULD BE EXTREMELY DIFFICULT AND
IMPRACTICAL TO DETERMINE; (3) PURCHASER SEEKS TO LIMIT ITS LIABILITY UNDER THIS
AGREEMENT TO THE AMOUNT OF EARNEST MONEY IN THE EVENT THIS AGREEMENT IS
TERMINATED AND THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT DOES NOT CLOSE DUE
TO A DEFAULT OF PURCHASER UNDER THIS AGREEMENT; AND (4) THE AMOUNT OF THE
EARNEST MONEY SHALL BE AND CONSTITUTE VALID LIQUIDATED DAMAGES FOR A DEFAULT OF
PURCHASER UNDER THIS AGREEMENT. Purchaser and Seller agree that any remedies
provided for pursuant to this Agreement for a default of Purchaser shall be in
addition to any remedies of Seller set forth in the Lease, and any termination
of this Agreement pursuant to the terms hereof shall not cause a termination of
the Lease. In the event that Purchaser has defaulted pursuant to this Agreement
or the Lease, then Purchaser shall have no further right to exercise the
Purchase Option, notwithstanding any provision in the Lease. All of the
foregoing shall be without limitation upon the rights and remedies of Seller
hereunder, at law or in equity in the event of a default by Purchaser pursuant
to Sections 5, 16, 17, 18, 22.8, and 22.9, or any covenant, agreement,
indemnity, representation or warranty of Purchaser that survives the Closing or
the termination of this Agreement.

15.3. Liability Cap and Survival Period. Notwithstanding anything to the
contrary contained in this Agreement, Seller’s aggregate liability under this
Agreement for any and all defaults, breaches, indemnities, failures of
conditions and all other matters shall not exceed the amount of One Hundred
Thousand and No/100 Dollars ($100,000.00).

15.4. Lease Warranty Provisions. The Seller and Purchaser specifically
acknowledge and agree that notwithstanding any other provisions of this
Agreement to the contrary: (a) the provisions of Exhibit B of the Lease shall
not be subject to the provisions of Sections 15.1, 15.3, 21.1, or 22.1 of this
Agreement, and (b) the provisions of Exhibit B of the Lease shall survive the
Closing to the extent and for the period provided in Exhibit B of the Lease.

 

10



--------------------------------------------------------------------------------

15.5. Lease and Tri-Party Agreement Survival. In the event of a termination of
this Agreement due to a default by the Purchaser, the Lease shall not be
terminated, and to the extent set forth in the Lease, the Purchaser shall remain
obligated as Tenant and the Seller shall remain obligated as Landlord thereunder
subject to the terms of the Lease. In addition to the foregoing, Purchaser, as
Tenant, shall be obligated to pay any and all Rent due and owing from and after
the Commencement Date that may have accrued prior to the termination of this
Agreement within five (5) days after any termination of this Agreement. The
provisions of the Tri-Party Agreement shall survive the conveyance pursuant to
this Agreement for the benefit of the Seller.

16. Successors and Assigns. The terms, conditions and covenants of this
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective nominees, successors, beneficiaries and permitted assigns;
provided, however, that no conveyance, assignment or transfer of any interest
whatsoever of, in or to the Property or this Agreement shall be made by
Purchaser during the term of this Agreement. Seller or Purchaser may assign its
interest in and obligations under this Agreement (including, without limitation,
to a so-called “Qualified Intermediary” in order to accomplish the Exchange),
subject to the provisions of Section 22.9.

17. Brokerage. Each party hereto represents and warrants to the other that it
has dealt with no brokers or finders in connection with this transaction. Seller
and Purchaser each hereby indemnify, protect and defend and hold the other
harmless from and against all losses, claims, costs, expenses and damages
(including, but not limited to, reasonable fees of counsel selected by the
indemnified party) resulting from the claims of any broker, finder or other such
party, claiming by, through or under the acts or agreements of the indemnifying
party. The obligations of the parties pursuant to this Section 17 shall survive
any termination of this Agreement.

18. Litigation. In the event of litigation between the parties with respect to
the Property, this Agreement, the performance of their respective obligations
hereunder or the effect of a termination under this Agreement, the losing party
shall pay all costs and expenses reasonably incurred by the prevailing party in
connection with such litigation, including attorneys’ reasonable fees.
Notwithstanding any provision of this Agreement to the contrary, the obligations
of the parties under this Section 18 shall survive termination of this
Agreement.

19. Notices. Any notice, demand or request which may be permitted, required or
desired to be given in connection therewith shall be given in writing and
directed to Seller, Purchaser or Title Company/Earnest Money Escrowee as
follows:

 

Seller:    First Industrial Development Services, Inc.    7625 Golden Triangle
Drive, Suite T    Eden Prairie, MN 55344    Attn: Chris Willson    Facsimile:
(952) 943-8778 With a copy to:    Barack Ferrazzano Kirschbaum    Perlman &
Nagelberg LLP

 

11



--------------------------------------------------------------------------------

   333 West Wacker Drive, Suite 2700    Chicago, Illinois 60606    Attention:
Julie K. Rademaker and Matt Kim-Miller    Facsimile: (312) 984-3150 Purchaser:
   Cybex International, Inc.    10 Trotter Drive    Medway, Massachusetts 02053
   Attention: Chief Operating Officer    Facsimile: (508) 533-5799
With a copy to:    Archer & Greiner, P.C.    One Centennial Square   
Haddonfield, NJ 08033    Attention: James H. Carll, Esquire    Facsimile: (856)
795-0574 Title Company    Earnest Money    Escrowee:    Chicago Title Insurance
Company    171 North Clark, 04CI    Chicago, Illinois 60601    Attention:
Jennifer Rench    Facsimile: (312) 223-5801

Notices shall be either (i) personally delivered (including delivery by Federal
Express or other courier service) to the offices set forth above, in which case
they shall be deemed delivered on the date of delivery to said offices; or
(ii) sent by certified or registered mail, return receipt requested, in which
case they shall be deemed delivered on the date that is three (3) business days
after the date shown on the receipt, unless delivery is refused or delayed by
the addressee, in which event they shall be deemed delivered on the date of
deposit in the U.S. Mail or (iii) by confirmed facsimile, in which case they
shall be deemed delivered on the date sent.

20. Benefit. This Agreement is for the benefit only of the parties hereto or
their nominees, successors, beneficiaries and assignees as permitted in
Section 16, and no other person or entity shall be entitled to rely hereon,
receive any benefit herefrom or enforce against any party hereto any provision
hereof, whether as a third party beneficiary or otherwise, it being specifically
intended that there shall be no third party beneficiaries hereto or any third
party reliance hereon.

21. Property Sold “AS IS”

21.1. The sale of the Property is on a strictly “AS IS,” “WHERE-IS” basis as of
the Closing Date, without any representations or warranties, of any nature
whatsoever from Seller, except as may be otherwise expressly provided in this
Agreement or the Lease. Seller hereby specifically disclaims any warranty (oral
or written) concerning: (i) the nature and

 

12



--------------------------------------------------------------------------------

condition of the Property and the suitability thereof for any and all activities
and uses that Purchaser may elect to conduct thereon; (ii) the manner,
construction, condition and state of repair or lack of repair of any
improvements located thereon; (iii) the nature and extent of any right-of-way,
lien, encumbrance, license, reservation, condition or otherwise; (iv) the
compliance of the Property or its operation with any laws, rules, ordinances, or
regulations of any government or other body; and (v) any other matter
whatsoever, except as otherwise expressly set forth in this Agreement or the
Lease. Purchaser expressly acknowledges that, in consideration of the agreements
of Seller herein, and except as otherwise expressly provided in this Agreement
and the Lease, SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED,
OR ARISING BY OPERATION OF LAW, TO OR FOR THE BENEFIT OF PURCHASER AND
CONCERNING THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF
QUANTITY, QUALITY, CONDITION, HABITABILITY, MERCHANTABILITY, SUITABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY, ANY IMPROVEMENTS LOCATED
THEREON, OR ANY SOIL CONDITIONS RELATED THERETO. PURCHASER SPECIFICALLY
ACKNOWLEDGES THAT PURCHASER IS NOT RELYING ON (AND SELLER HEREBY DISCLAIMS AND
RENOUNCES) ANY REPRESENTATIONS OR WARRANTIES MADE BY OR ON BEHALF OF SELLER OF
ANY KIND OR NATURE WHATSOEVER. The Property is being sold together with the
benefit of the warranties set forth in Exhibit B to the Lease and the
representations and warranties set forth herein. All other warranties of Seller
are disclaimed by Seller.

21.2. FURTHER, EXCEPT AS SPECIFICALLY PROVIDED HEREIN AND IN THE LEASE,
PURCHASER, FOR PURCHASER AND PURCHASER’S SUCCESSORS AND ASSIGNS, HEREBY RELEASES
SELLER FROM, AND WAIVES, ANY AND ALL CLAIMS AND LIABILITIES AGAINST SELLER FOR,
RELATED TO, OR IN CONNECTION WITH, ANY ENVIRONMENTAL OR PHYSICAL CONDITION AT
THE PROPERTY (OR THE PRESENCE OF ANY MATTER OR SUBSTANCE RELATING TO THE
ENVIRONMENTAL CONDITION OF THE PROPERTY), INCLUDING, BUT NOT LIMITED TO, CLAIMS
AND/OR LIABILITIES RELATING TO (IN ANY MANNER WHATSOEVER) ANY HAZARDOUS, TOXIC
OR DANGEROUS MATERIALS OR SUBSTANCES LOCATED IN, AT, ABOUT OR UNDER THE
PROPERTY, OR FOR ANY AND ALL CLAIMS OR CAUSES OF ACTION (ACTUAL OR THREATENED)
BASED UPON, IN CONNECTION WITH, OR ARISING OUT OF, CERCLA, AS AMENDED BY SARA,
AND AS MAY BE FURTHER AMENDED FROM TIME TO TIME, RCRA, OR ANY OTHER CLAIM OR
CAUSE OF ACTION (INCLUDING ANY FEDERAL OR STATE BASED STATUTORY, REGULATORY OR
COMMON LAW CAUSE OF ACTION) RELATED TO ENVIRONMENTAL MATTERS OR LIABILITY WITH
RESPECT TO, OR AFFECTING, THE PROPERTY. PURCHASER REPRESENTS TO SELLER THAT
PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS
OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE
CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OF, OR CURATIVE
ACTION TO BE TAKEN WITH RESPECT TO, ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR
DISCHARGED FROM THE LAND, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY
INFORMATION PROVIDED BY, OR ON BEHALF OF, SELLER, ITS AGENTS

 

13



--------------------------------------------------------------------------------

AND EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS AND
WARRANTIES OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE
LEASE. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY
NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS.

21.3. PURCHASER ACKNOWLEDGES AND AGREES THAT THE WAIVERS, RELEASES AND OTHER
PROVISIONS CONTAINED IN THIS SECTION 21 WERE A MATERIAL FACTOR IN SELLER’S
ACCEPTANCE OF THE PURCHASE PRICE AND THAT SELLER IS UNWILLING TO SELL THE
PROPERTY TO PURCHASER UNLESS SELLER AND OWNER ARE RELEASED AS EXPRESSLY SET
FORTH ABOVE. PURCHASER, WITH PURCHASER’S COUNSEL, HAS FULLY REVIEWED THE
DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT, AND UNDERSTANDS THE
SIGNIFICANCE AND EFFECT THEREOF. THE TERMS AND CONDITIONS OF THIS SECTION 21
WILL EXPRESSLY SURVIVE THE CLOSING, WILL NOT MERGE WITH THE PROVISIONS OF ANY
CLOSING DOCUMENTS.

22. Miscellaneous.

22.1. Entire Understanding. This Agreement constitutes the entire understanding
between the parties with respect to the transaction contemplated herein, and all
prior or contemporaneous oral agreements, understanding, representations and
statements, and all prior written agreements, understandings, representations
and statements are merged into this Agreement. Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.

22.2. Time of the Essence. Time is of the essence of this Agreement. If any date
herein set forth for the performance of any obligations by Seller or Purchaser
or for the delivery of any instrument or notice as herein provided should be on
a Saturday, Sunday or legal holiday, the compliance with such obligations or
delivery shall ipso facto be extended to the next business day following such
Saturday, Sunday or legal holiday. As used herein, the term “legal holiday”
means any state or federal holiday for which financial institutions or post
offices are generally closed in the State of Minnesota for observance thereof.

22.3. Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that it may have
been prepared by counsel for one of the parties, it being recognized that both
Seller and Purchaser have contributed substantially and materially to the
preparation of this Agreement. The headings of various paragraphs in this
Agreement are for convenience only, and are not to be utilized in construing the
content or meaning of the substantive provisions hereof.

22.4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Minnesota.

 

14



--------------------------------------------------------------------------------

22.5. Partial Invalidity. The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity of enforceability of any other provision
hereof.

22.6. Recording. Neither this Agreement nor any memorandum thereof shall be
recorded and the act of recording by Purchaser shall be deemed a default by
Purchaser hereunder, provided, however that any memorandum of the Lease that is
required by the City of Owatonna shall not be deemed a default pursuant to the
provisions of this Section.

22.7. Counterparts. This Agreement may be executed in multiple counterparts and
shall be valid and binding with the same force and effect as if all parties had
executed the same Agreement.

22.8. 8-K Filings. Purchaser and Seller will cooperate with each other, without
third-party expense to either party, before and after Closing, in providing such
information as either party shall reasonably require from the other party to
prepare its Form 8-K filings and such other reports and filings as may be
required by any governmental authority. The provisions of this Section shall
survive the Closing.

22.9. 1031 Exchange. Purchaser recognizes and understands that this transaction
may be part of a contemplated “like kind” exchange for Seller under §1031 of the
Internal Revenue Code (the “Seller’s Exchange”). As such, Purchaser agrees to
cooperate with Seller in effectuating the Seller’s Exchange, which cooperation
may include the execution of documents and the taking of other reasonable
action, as is reasonably necessary, in the opinion of Seller, to accomplish the
Seller’s Exchange; provided, however that Purchaser shall not be required to
assume any additional expense or liability in connection with, or as part of its
cooperation with, the Seller’s Exchange. Seller recognizes and understands that
this transaction may be part of a contemplated “like kind” exchange for
Purchaser under §1031 of the Internal Revenue Code (the “Purchaser’s Exchange”).
As such, Seller agrees to cooperate with Purchaser in effectuating the
Purchaser’s Exchange, which cooperation may include the execution of documents
and the taking of other reasonable action, as is reasonably necessary, in the
opinion of Purchaser, to accomplish the Purchaser’s Exchange; provided, however
that Seller shall not be required to assume any additional expense or liability
in connection with, or as part of its cooperation with, the Purchaser’s
Exchange. The covenants contained in this Section 22.9 shall survive the Closing
and shall not be merged into any instrument of conveyance delivered at Closing.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Purchase
and Sale on the date first above written.

 

SELLER: FIRST INDUSTRIAL DEVELOPMENT SERVICES, INC., a Maryland corporation By:
 

/s/ Bernard Bak

Name:   Bernard Bak Its:   VP Due Diligence and Investments PURCHASER: CYBEX
INTERNATIONAL, INC., a New York corporation By:  

/s/ Arthur W. Hicks, Jr.

Name:   Arthur W. Hicks, Jr. Its:   Executive Vice President

RECEIVED, REVIEWED AND ACCEPTED this      day of                     , 2006

 

CHICAGO TITLE INSURANCE COMPANY

By:

 

 

Name:

 

 

Its:

 

 

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Lot 1 and Outlot A of Block 1, Ebeling Farm Addition, City of Owatonna, Steele
County, Minnesota.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED EXCEPTIONS

1. General and special taxes and assessments not yet due and payable.

2. Terms and conditions of Drain Tile Agreement, dated September 1, 1965,
between John W. Ebeling and Clara Ebeling, and Owatonna Country Club recorded
October 21, 1965, in Book 138, page 260.

3. Restrictions on access pursuant to Final Certificate, dated August 31, 1967,
filed November 3, 1967, in Book 143, page 469.

4. Restrictions on access pursuant to Final Certificate, dated June 12, 1980,
filed July 1, 1980, in Book 167, page 953, as Document No. 177763.

5. Highway Easement, dated February 17, 1988 from Marvin W. Ebeling and Delores
F. Ebeling, husband and wife; Lyle E. Ebeling and Alma L. Ebeling, husband and
wife, Jack M. Ebeling and Crystal J. Ebeling, husband and wife, to the County of
Steele, filed March 3, 1988, in Book 179, page 890, as Document No. 207967.

6. Utility easements shown on the plat of Ebeling Farm Addition.

7. The easement to be reserved by the City in its conveyance of the Land to the
Seller for all utilities over, under, and across the following: The East 15 feet
of the West 30 feet of Lot 1, Block 1, Ebeling Farm Addition.

8. The easement to be reserved by the City in its conveyance of the Land to the
Seller for all utilities over, under, and across the following: The West 30 feet
of Outlot A, Ebeling Farm Addition.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

TIF OBLIGATIONS ASSIGNMENT

THIS ASSIGNMENT AND ASSUMPTION (the “Assignment”) is made and entered into this
     day of                     , 200     by and between FIRST INDUSTRIAL
DEVELOPMENT SERVICES, INC., a Maryland corporation (“Seller”), and CYBEX
INTERNATIONAL, INC., a New York corporation (“Purchaser”).

R E C I T A L S:

WHEREAS, Seller and Purchaser entered into that certain of Agreement of Purchase
and Sale, dated August     , 2006 (the “Agreement”), for the purchase and sale
of the real property and improvements thereon described in the Agreement (the
“Property”); and

WHEREAS, in connection with the consummation of the transaction contemplated
under the Agreement, Seller and Purchaser desire to execute this Assignment.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Recitals. The foregoing recitals are hereby incorporated in the body of this
Assignment as if fully rewritten and restated herein.

2. Assignment of Development Agreement and TIF Note. Seller hereby sells,
transfers and assigns to Purchaser all of its obligations, rights, title and
interests in and to (i) the Development Agreement by and between the Seller and
the City of Owatonna (the “City”), Minnesota (as amended, modified, or
supplemented, the “Development Agreement”), (ii) the TIF Note (as defined in the
Development Agreement), and (iii) the Promissory Note (the “Purchase Price
Note”) in the amount of $769,527 that the Seller delivered to the City when
purchasing the Property from the City, and all obligations thereunder, subject
in each case, however, to the terms, covenants and conditions of this
Assignment.

3. Assumption of Obligations. Purchaser hereby accepts the assignment of the
obligations, rights, title and interests in and to the Development Agreement,
the TIF Note and the Purchase Price Note, subject to the terms and conditions
hereof, and from and after the date hereof, Purchaser hereby assumes and shall
be responsible for and shall perform all of those obligations imposed on the
“Developer” under the Development Agreement and the Seller as the maker of the
Purchase Price Note that arise from and after the date of this Assignment,
provided, however, that the Purchaser hereby accepts all obligations pursuant to
Sections 5.1 and 6.1, of the Development Agreement and the Purchase Price Note
regardless of when such obligations arose. Notwithstanding the foregoing, (i) as
between the City and the Seller, the Seller shall retain all obligations under
the Development Agreement in relation to the initial construction of the
Improvements (as defined in the Lease) to the extent provided in the Lease (as
defined in the Agreement) that such obligations are those of the Seller, and
(ii) as between the City and the Company, the Company shall retain all
obligations under the Development Agreement in relation to the initial
construction of the Improvements to the extent provided in the Lease (as defined
in the Agreement) that such obligations are those of the Company; provided,
however, that in relation to

 

C-1



--------------------------------------------------------------------------------

the provisions of the foregoing clauses (i) and (ii), neither party shall have a
cause of action against the other under this Assignment as to such construction
obligations, and each party’s recourse in relation to such construction
obligations shall be solely as set forth in the Lease. Notwithstanding the
foregoing, to the extent that the Company shall have paid any amounts directly
to Seller (or to the City at the direction of Seller) in relation to amounts
specifically due from Seller pursuant to the Development Agreement and the
Purchase Price Note, then the Company shall be deemed to have satisfied such
obligations hereunder.

4. Counterparts. This Assignment may be executed in one or more identical
counterparts, all of which, when taken together shall constitute one and the
same instrument.

5. Partial Invalidity. The provisions hereof shall be deemed independent and
severable, and the invalidity or enforceability of any one provision shall not
affect the validity or enforceability of any other provision hereof.

 

SELLER:

FIRST INDUSTRIAL DEVELOPMENT

SERVICES, INC., a Maryland corporation

By:  

 

Name:  

 

Its:  

 

PURCHASER:

CYBEX INTERNATIONAL, INC., a New York

corporation

By:  

 

Name:  

 

Its:  

 

 

C-2